Citation Nr: 1200270	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-36 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a schizophrenic reaction, undifferentiated type, competent.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from June 1968 until October 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for posttraumatic stress disorder (PTSD) and denied the petition to reopen a previously denied claim for service connection for a schizophrenic reaction, undifferentiated type, competent.  In May 2010, the Board denied the claim for service connection for PTSD, reopened the claim for service connection for a schizophrenic reaction, undifferentiated type, competent, and remanded the claim for service connection for a schizophrenic reaction, undifferentiated type, competent, for further development.

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Although this appeal involves a mental disability, the Board has not recharacterized the issue of entitlement to service connection for a schizophrenic reaction, undifferentiated type, competent, to the broader issue of entitlement of service connection for a psychiatric disability, because in connection with the current appeal, the Board previously denied a claim for service connection for PTSD, and no other mental diagnoses are of record.


FINDING OF FACT

The Veteran does not have an Axis I diagnosis of a mental disorder.


CONCLUSION OF LAW

Schizophrenic reaction, undifferentiated type, competent, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated January 2008, February 2008, April 2008, July 2008, October 2008, and March 2010 in that fully addressed all notice elements.  The letters advised the Veteran of the information not of record that is necessary to substantiate the claim and informed the Veteran of what evidence VA would seek to provide and what evidence he was expected to provide.  Additionally, the letters informed the Veteran of how VA determines the disability rating and an effective date for the award of benefits if service connection is awarded. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records.  The Veteran submitted personal statements; a statement by his mother, father, and sister; letter from a private medical physician; and a letter from his pastor in support of his claim.  Additionally, a VA examination was performed in June 2010.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Law and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including psychoses, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

38 C.F.R. § 3.384 defines psychosis as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Analysis

In the present case, the Veteran's claim for service connection is not warranted, as the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of a psychiatric disorder consistent with the DSM-IV.

Of record are statements from the Veteran as well as the Veteran's father, mother, sister, and former pastor.  All of these statements reflect that prior to the Veteran joining the military, he was of sound mind and was emotionally stable.  The Veteran's statements further reflect his recollections of active duty.  There is no indication that any of these individuals have any medical training or training in psychology.  None of them have claimed to have a degree in medicine or psychology or to have any experience in the medical field.  As such, their statements are considered lay evidence.  They are competent to testify as to symptoms they are able to observe.  However, in this particular case, none of these lay individuals are competent to give a psychiatric diagnosis in accordance with the DSM-IV criteria.  This matter involves whether claimed symptoms warrant a psychiatric diagnosis in accordance with DSM-IV criteria.  As such, it involves a complex medical situation.  Laypersons have been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, the lay statements of record are not considered to be competent concerning the presence of an Axis I psychiatric disorder in accordance with DSM-IV criteria and are outweighed by the other evidence of record.

Turning to the medical evidence, the only evidence of record which reflects a current psychiatric diagnosis of any sort is an August 2007 letter from the Veteran's private physician.  This letter recounts the Veteran's self-report of his experience on active duty and then states, "Dx PTSD."  Significantly, the private physician did not provide any clinical findings or discuss the rationale behind the diagnosis.  Nor did the private physician indicate whether the diagnosis was made in accordance with the DSM-IV.  The physician only retells the Veteran's story of what happened to him in-service.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it unsupported by medical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1993).  See also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  As the August 2007 private physician did not provide a clinical basis or rationale, the Board finds the August 2007 letter to be outweighed by the other medical evidence of record.

The most persuasive evidence of record consists of the June 2010 VA examination report.  The examiner reviewed all the available evidence.  She recorded the Veteran's pre-military, active service, and post-military history.  She specifically commented on the service and immediate post-service treatment records.  A psychological examination was performed.  

On examination, it was noted that he had been marred since 1972 and described the marital relationship as very good.  He stated that he had made new friends after discharge from service and had kept in contact with old friends.  He reported engaging in activities such as drawing, reading, and watching programs and sports on television.  There was no history of suicide attempts.  He lived with his wife and two sons in a house.  He had no issues with alcohol or substance abuse.  It was noted that there was no current treatment for a mental disorder and the Veteran denied any mental symptoms on direct inquiry.  

His general appearance was that he was clean, and appropriately dressed.  His psychomotor activity and speech were unremarkable.  His attitude toward the examiner was cooperative and attentive.  His affect was appropriate and his mood was good.  His attention was intact.  He could not do serial sevens, but he could spell a word forward and backward.   He was oriented to person time and place.  His thought process and thought content were unremarkable.  There were no delusions.  He understood the outcome of behavior.  He partially understood that he had a problem.  He did not have sleep impairment.  There were no hallucinations and no inappropriate behavior.  He interpreted proverbs appropriately.  He had no obsessive or ritualistic behavior, no homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence.  He was able to maintain personal hygiene and there was no problem with activities of daily living.  His remote and recent memory were normal, while immediate memory was mildly impaired as he could recall only two out of three words after a five minute delay.  It was noted that he had been employed full time as a salesman for 15 years.  

In recording the results of the examination, the examiner indicated that no Axis I or II diagnosis was warranted; and the Veteran did not have a mental condition.  She said that it was noteworthy to mention that psychotic symptoms that last less than one month are considered as brief reactive psychosis in modern psychiatric nomenclature, as per DSM-IV criteria, and that the Veteran's symptoms had also been described as nervousness since induction into the Air Force.  The examiner stated that her opinion was also supported by the Veteran's denial of any symptomatology suggestive of organic disease on a medical examination for disability evaluation in April 1969.  As the June 2010 VA examiner performed a psychiatric examination (which showed that almost all findings were normal), commented on all of the Veteran's psychiatric history, commented on the DSM-IV, and cited clinical evidence which supported her opinion, the Board assigns this opinion great probative value.  See Madden, 123 F.3d 1477, 1481.  As such, the Board finds that the June 2010 VA examiner's opinion outweighs all of the other evidence of record.  As such, the weight of the evidence of record indicates that the Veteran does not have a current psychiatric disability.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a schizophrenic reaction, undifferentiated type, competent, must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met at any time since the Veteran filed his claim.

Accordingly, with no proof of a diagnosis in accordance with the DSM-IV, service connection for a schizophrenic reaction, undifferentiated type, competent, is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a schizophrenic reaction, undifferentiated type, competent, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


